Case: 12-14713     Date Filed: 08/20/2013   Page: 1 of 3


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-14713
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:05-cr-00011-RAL-EAJ-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

TERESA SULLIVAN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 20, 2013)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Teresa Sullivan appeals her sentence of 10 months of imprisonment

following the revocation of her supervised release. Sullivan argues, for the first

time on appeal, that the district court erred by issuing a summons to appear at a
               Case: 12-14713     Date Filed: 08/20/2013     Page: 2 of 3


revocation hearing based on a report by a probation officer instead of a petition

filed by the United States and that she did not receive adequate notice of the

alleged violations of her supervised release. We affirm.

      We review for plain error objections to the revocation of supervised release

not made in the district court. See United States v. Gresham, 325 F.3d 1262, 1265

(11th Cir. 2003). Under that standard, a defendant must prove that the alleged

error is plain and affected the defendant’s substantial rights. Id. “It is the law of

this circuit that, at least where the explicit language of a statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Lejarde–Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).

      The district court did not err, plainly or otherwise, by issuing a summons to

Sullivan based on a report by her probation officer that she had committed new

offenses. The probation officer had a duty to notify the district court that Sullivan

had violated the terms of her supervised release by committing a new offense. See

18 U.S.C. § 3603(2), (8)(B), (10). And based on that report, the district court had

the authority to issue the summons. See United States v. Feinberg, 631 F.2d 388,

391 (5th Cir. 1980) (“Whenever the district court having jurisdiction over a

probationer acquires knowledge from any source that a violation of the conditions




                                            2
                 Case: 12-14713   Date Filed: 08/20/2013    Page: 3 of 3


of probation may have occurred, the court may then on its own volition inquire into

the matter . . . .”).

       Sullivan received adequate notice of the grounds for revoking her supervised

release. Sullivan received a copy of the report by the probation officer. See

Morrissey v. Brewer, 408 U.S. 471, 486–87, 92 S. Ct. 2593, 2603 (1972). That

report stated that Sullivan had committed two new offenses of “Uttering Forged

Bills, Checks, Drafts, or Notes . . . on July 9, 2011,” and of “Attempted Grand

Theft . . . on July 9, 2011.” Sullivan complains that the report failed to cite the

state statutes that she allegedly violated, but those citations were unnecessary to

provide her adequate notice. See United States v. Evers, 534 F.2d 1186, 1188 (5th

Cir. 1976) (holding that a petition stating that the basis of revocation was “Arrest

and possession of marihuana on November 24, 1974” provided adequate notice).

The probation officer’s report stated that Florida authorities had charged Sullivan

with criminal offenses in two cases, and Sullivan admitted to the district court that

she understood the charges against her. Again, the district court committed no

error, plain or otherwise.

       We AFFIRM the revocation of Sullivan’s supervised release.




                                           3